Citation Nr: 0200654	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acquired 
granulomatous lesions in the lungs.

2.  Entitlement to an increased rating for residuals of 
diskectomy with fusion of the lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant had certified active duty from October 1967 to 
December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

When the appellant submitted his VA Form-9 in July 1999, he 
requested a Travel Board hearing while simultaneously 
submitting a request for a hearing before the RO.  An RO 
hearing was conducted in September 1999.  In light of the 
apparent discrepancy, the Board wrote to the appellant in 
October 2001 and requested that he clarify his request.  He 
was notified that if he did not respond within 30 days from 
the date of the letter, the Board would assume that he did 
not wish to attend a hearing and the Board would proceed with 
a review of his case.  More than 30 days has passed since the 
Board issued that letter and no response has been forthcoming 
from the appellant.  Accordingly, this appeal is ready for 
the Board's review. 


FINDINGS OF FACT

1.  Granulomatous lesions were first noted in service on 
chest X-ray in November 1983.

2.  Granulomatous lesions have been documented on post-
service X-ray and competent medical opinion has linked these 
to the lesions first identified in service.

3.  The appellant underwent diskectomy with fusion of the 
lumbosacral spine in February 1998.

4.  The postoperative residuals of the diskectomy with fusion 
of the lumbosacral spine include occasional pain with 
overuse, and restored functional ability without any evidence 
of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  Granulomatous lesions in the lungs were incurred during 
peacetime service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

2.  Residuals of diskectomy with fusion of the lumbosacral 
spine are no more than 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5289 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an April 1998 rating decision that 
denied service connection for lumps (granulomatous lesions) 
in the left chest and lung area, and that confirmed and 
continued a 10 percent evaluation for service connected 
lumbar strain.

The appellant underwent back surgery in February 1998.  
During the pendency of the appeal, the RO granted a temporary 
total rating for convalescence (38 C.F.R. § 4.30) following 
the back surgery (diskectomy with fusion of the lumbosacral 
spine) from February 1998, and then granted a rating of 40 
percent from May 1, 1998 for the service connected back 
disability now characterized as diskectomy with fusion of the 
lumbosacral spine.  Although this represents an increased 
rating, the claimant is generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the April 1998 rating decision, and the Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection and for an increased rating.  In a letter dated in 
August 2000, the RO specifically advised the appellant and 
his representative of the evidence necessary to substantiate 
his claim with regard to his service connected back 
disability.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment by private medical providers and this evidence was 
requested in September 2000 and appears to be of record.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  

A hearing was conducted before the RO in September 1999 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claims pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in January 1998 and November 1999 
that specifically addressed his back and lung disability.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for acquired granulomatous lesions in the 
lungs.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In a service examination conducted in December 1977, the 
appellant's chest X-ray was negative.  On service examination 
in November 1983, two calcific deposits in the left hilum 
were identified on chest X-ray.  The chest was otherwise 
normal, his respiratory system was normal and he denied 
coughing or shortness of breath.  At the time of his 
retirement examination in October 1992, his respiratory 
system was normal.  On chest X-ray there were calcified hilar 
nodes on the left and healed granulomata bilaterally in the 
lungs.  The lungs were free of acute abnormalities.  Healed 
granulomatous disease was diagnosed.  There was no active 
disease.

On VA examination in March 1993, the appellant reported that 
he could walk one mile without shortness of breath.  His 
lungs were clear to palpation, percussion and auscultation.  

In October 1997 the appellant was seen for complaints of a 
cracked rib after a fall.  His lungs were clear to 
auscultation.  Chest X-ray revealed old granulomatous 
disease.  There was no acute pulmonary disease and no 
significant changes from the September 1988 chest X-ray.  
Questionable old tuberculosis was indicated.

A VA examination was conducted in January 1998.  The 
appellant denied shortness of breath or cough.  There were no 
rales, rhonchi or wheezes in the lungs.  Movement of the 
lungs was normal.  There were no signs of pulmonary 
hypertension, pulmonary embolism or respiratory failure.  The 
physician reviewed the 1988 and 1997 X-rays and commented 
that they were essentially unchanged and showed calcified 
apparent lymph nodes in the left hilus.  Pulmonary function 
testing in January 1998 revealed normal spirometry, lung 
volumes and diffusion.  Calcified hilar nodes existing since 
1988 was diagnosed.  

A pre-operative chest X-ray taken in February 1998 prior to 
his back surgery documented evidence of old granulomatous 
disease.  There were calcified lymph nodes at the left hilum 
and the aorticopulmonic window.  The lungs were free of 
infiltrate and there was no indication of active pulmonary 
disease.

The appellant has presented competent medical evidence that 
granulomatous lesions were first identified in service, as 
the chest X-ray was normal on service examination prior to 
1983.  These lesions were noted on post-service VA 
examination, therefore current disability has also been 
shown.  Finally, there is competent medical opinion that the 
current pulmonary lesions are the same as the ones first 
identified in service in 1983.  This evidence is all of a 
medical nature and is accorded a high degree of probative 
value in the Board's consideration.  There is no competent 
medical evidence to the contrary.  Therefore, service 
connection for granulomatous lesions in the lungs is 
warranted.

We note that the RO denied service connection on the basis 
that the granulomatous lesions were of congenital or 
developmental origin based on a dictionary definition.  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2001).  However, no medical opinion has been developed in 
this case that reached such a conclusion and there is no 
evidence that this condition was congenital or developmental 
as to this veteran.  Accordingly, this is not a basis for a 
denial of service connection and we accord no probative value 
to the dictionary definition of granulomatous lesions as to 
this appellant.

Increased rating back disability.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

A VA examination was conducted in January 1998.  The 
appellant reported daily spasms.  Sitting on hard items 
precipitated his back pain, and it was alleviated by rest.  
He did not use crutches, a brace or a cane.  He was working 
as an environmental specialist and went around inspecting 
housing sites.  On physical examination he had forward 
flexion to 64 degrees and backward extension to 19 degrees.  
The motion was stopped where pain began.  He walked well 
without a limp but got in and out of the chair somewhat 
cautiously.  The musculature of his back was good.  
Degenerative joint disease of the lumbosacral spine with 
herniated nucleus pulposus at L5-S1 was diagnosed.  Loss of 
function due to pain was minimal.

The appellant underwent posterior spinal fusion at L5-S1 with 
diskectomy in February 1998 for treatment of low back and 
left leg pain.  Magnetic resonance imaging had shown 
degenerative changes with a large left herniated nucleus 
pulposus at L5-S1.  In March 1998 he reported significant 
improvement with his low back and left leg pain.  He was 
using a pool for exercise and tolerating that well.  He was 
ambulatory and quite independent.  The posterior wound was 
well healed and he was neurologically intact.  He was given 
permission to begin working part-time.  By May he was back to 
work for almost a full day and was doing well with that.  His 
legs were doing well and he had occasional back pain.  He was 
to increase his activities as tolerated.  In August 1998 he 
ran a 2.5-mile race without any problems.  Bending and 
getting in and out of a car still aggravated him.  He was 
neurologically intact on examination.

He was seen in February 1999 for a one-year follow-up 
examination.  He was back at regular work duty.  He had some 
pain with prolonged sitting or climbing ladders.  He had some 
good days and some bad days, but was overall doing much 
better.  On examination he was neurologically intact.  His 
wound looked good and there was no tenderness over the 
hardware.  He was to continue his activities as tolerated.

The appellant testified before the RO in September 1999.  He 
testified that he had retired from his more physically 
demanding field investigator job because of his back problems 
and gone back to school.  He had not missed any school yet 
due to his back.  Post-operatively he was limited in how far 
he could bend over now.

A VA examination was conducted in November 1999.  The 
appellant reported that surgery had gotten rid of the sharp 
pain he had been experiencing but he still had dull pain.  He 
reported weakness, stiffness, fatigability and lack of 
endurance.  He took no medications at all.  Overactivity 
precipitated flare-ups and resulted in 10 percent additional 
functional impairment.  He used a cane to walk and he had it 
with him at the time of the examination.  He was still in 
school.  On physical examination there was no objective 
evidence of painful motion, spasm, weakness or tenderness.  
There was a scar over the area.  The musculature of his back 
was satisfactory and there were no postural abnormalities.  
Knee jerks were hypoactive but equal.  He exhibited flexion 
to the right to 18 degrees, to the left to 12 degrees, 
forward flexion to 52 degrees and backward extension to 20 
degrees.  There was no loss of function due to pain.

The appellant submitted lay statement from fellow servicemen 
that detailed their observations of his back pain during 
service. 

The appellant's back disability has been evaluated under the 
criteria for rating lumbar strain and for limitation of 
motion in the lumbar spine.  After surgery in February 1998 
that involved fusion of the lumbar spine, the disability was 
rated under the criteria for ankylosis of the lumbar spine 
and assigned a 40 percent evaluation.  As the current 
evaluation equals or exceeds the maximum evaluation for 
either lumbar strain or limitation of motion, we will only 
consider the criteria for ankylosis of the lumbar spine.  We 
also note that his surgery included diskectomy for herniated 
nucleus pulposus, and therefore evaluation under the criteria 
for intervertebral disc syndrome was considered.  These 
criteria would not afford him a higher evaluation as 
postoperative and cured intervertebral disc syndrome is not 
afforded a compensable evaluation.  The evidence established 
no post-operative neurological impairments, accordingly the 
preponderance of the evidence is against a higher evaluation 
under this code.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2001).

Favorable ankylosis of the lumbar spine is assigned a 40 
percent evaluation.  Unfavorable ankylosis of the lumbar 
spine is assigned a 50 percent evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5289 (2001).

The preponderance of the evidence is against a higher 
evaluation as there is no competent medical evidence that the 
post-surgical residuals have resulted in unfavorable 
ankylosis of the lumbar spine.  Rather, the appellant has 
exhibited an excellent recovery from the surgery and on VA 
examination in November 1999 he exhibited no postural 
abnormalities.  We have also considered whether there is 
functional impairment that approximates unfavorable 
ankylosis, but there is not.  Functionally, the appellant has 
been able to return to work and was even running races within 
months after surgery.  We note that the appellant has 
reported occasional pain, weakness, stiffness, fatigability 
and lack of endurance to the VA examiner and that he 
reportedly used a cane.  These reports were inconsistent with 
the private medical evidence and furthermore do not 
approximate unfavorable ankylosis.  On all examinations, 
range of motion in all directions was still present in the 
back.  In this regard, the findings of a medical examiner are 
more probative than the appellant's complaints with regard to 
any functional impairment.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). The Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluation for the low back disability 
adequate as the appellant does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  A high schedular evaluation is recognition of a 
significant amount of interference with employment.  Marked 
inference with employment or frequent periods of 
hospitalization has not been shown.  Rather, the appellant 
underwent one surgery for his back and has had excellent 
recovery with a return to full work.



ORDER

Service connection for acquired granulomatous lesions in the 
lungs is granted.  An increased rating for residuals of 
diskectomy with fusion of the lumbosacral spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



